Citation Nr: 0801924	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-21 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.

2.  Entitlement to service connection for right hip 
disability.



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Regional Office (RO) that denied service connection for 
lumbar disc disease and right hip disability.

FINDINGS OF FACT

1.  The currently diagnosed lumbar disc disease did not 
originate in service, and it is not related to any incident 
of service.

2.  A right hip disability has not been demonstrated 
following active service. 


CONCLUSIONS OF LAW

1.  Lumbar disc disease was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  In March 2006, the RO issued a letter informing the 
veteran on the evidence needed to establish a disability 
rating and effective date.  This case was readjudicated in 
June 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes statements 
by the veteran and a fellow serviceman, service medical 
records, private medical records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the claim for 
service connection for lumbar disc disease and right hip 
disability, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).
Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Lumbar Disc Disease

The evidence supporting the claim includes statements by the 
veteran and a 
fellow serviceman, service medical records, private treatment 
records, and VA examination reports.  According to statements 
submitted by the veteran and another serviceman, the veteran 
was involved in an accident in August 2000 during a field 
exercise in which he was bumped by a turret ring.  Service 
medical records reflect a normal spine on entrance 
examination.  He was seen for right hip pain and back pain in 
December 2000.  It was indicated that the veteran pointed to 
the right buttock as the pain point.  Following an 
examination, the assessment was non-specific right hip/back 
pain times four months.  

The private and VA medical records reflect that the veteran 
has a current back disability.  From April 2002 through 
February 2004 the veteran sought treatment from private 
physicians for his back disability.  An April 2002 report 
from a private physician reflects that the veteran complained 
that his back pain had been ongoing for the past two years.  
An MRI in October 2003 revealed mild to moderate central 
canal stenosis, moderate right lateral recess stenosis at L4-
5 secondary to a small right paracentral disc extrusion 
superimposed on a broad base central disc protrusion with 
mild facet squaring, and left lateral recess stenosis at L3-4 
secondary to left paracentral disc protrusion.  In February 
2004, the veteran described injuring his back in service, and 
stated that it had been progressively achy over the years.  
He was diagnosed with spinal stenosis and disc abnormalities 
at L3-4 and L4-5, with his symptomatic level at L4-5.  

On a VA examination in October 2004 the examiner diagnosed 
the veteran with 
L4-5 lumbar disc disease and right hip pain.  In addition, in 
a June 2006 VA examination, the veteran was diagnosed with 
degenerative disc disease of the lumbar spine.

The evidence against the veteran's claim includes private 
medical records and VA examinations.  An April 2002 private 
treatment note indicated that x-rays of the lumbosacral spine 
and pelvis were completely within normal limits.  A bone scan 
of the lumbar spine and pelvis was normal in July 2003.  An 
October 2003 MRI report notes mild to moderate central canal 
stenosis with moderate right lateral recess stenosis at L4-5 
secondary to a small right paracentral disc extrusion 
superimposed on a broad-based central disc protrusion with 
mild facet squaring.  A component of congenital shortening of 
the pedicles was also noted.  Mild to moderate central canal 
stenosis and left lateral recess stenosis at L3-4 secondary 
to left paracentral disc protrusion was also noted.  A 
February 2004 private medical report diagnosed spinal 
stenosis, congenitally, with disc abnormalities at L3-4 and 
L4-5.  

In light of the evidence as a whole, although there is 
evidence of a current back disability there is no competent 
evidence linking the veteran's currently diagnosed 
degenerative disc disease to service.  An x-ray in April 1992 
and a bone scan in October 2003 were negative.  In the June 
2006 VA examination, based on a review of the entire record, 
the examiner opined that it is less likely than not that the 
veteran's current degenerative disc disease is due to the 
injury he sustained in service.  The examiner determined that 
it was unlikely for direct trauma (the incident in service), 
on one occasion, to cause degenerative disc disease.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, the only opinion regarding the relationship 
between the veteran's current condition and service is the 
June 2006 VA examination, which is against the claim.  Since 
there is no nexus opinion linking the current disability to 
the complaints in service, the preponderance of the evidence 
is against the veteran's claim, and the claim for service 
connection must be denied.

Right Hip Disability

In regards to the veteran's hip disability, service medical 
records noted that the veteran was seen for right hip pain in 
December 2000.  Records from this date reported that the 
right hip pain persisted for the past four months and that 
the cause of this injury was the veteran's accident.

The private medical records following service do not address 
any hip disability.  Similarly, the October 2004 VA 
examination notes a full range of motion in the hips and 
specifically reports only right hip pain.  The VA examiner 
reported that there was no objective evidence to support a 
diagnosis of a disorder of the right hip.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

In the absence of any current disability of the right hip, 
there is no basis on which service connection may be granted.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim for service connection for a right hip 
disability.




ORDER

Service connection for lumbar disc disease is denied.

Service connection for a right hip disability is denied



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


